     Case 2:18-cv-00091-MHT-SMD Document 67 Filed 07/23/19 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DARCY CORBITT, et al.,                 )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )       CASE NO. 2:18-cv-91-MHT-SMD
                                       )
HAL TAYLOR, et al.,                    )
                                       )
      Defendants.                      )



                    NOTICE OF SUPPLEMENTAL AUTHORITY

      The Plaintiffs respectfully provide the Court with notice of supplemental

authority, Karnoski v. Trump, 926 F.3d 1180 (9th Cir. 2019), which was decided

after the Plaintiffs submitted their Reply to Defendants’ Opposition to Plaintiffs’

Motion for Summary Judgment, (Doc. 61).

      Plaintiffs cited the district court decision, Karnoski v. Trump, No. C17-1297-

MJP, 2018 WL 1784464 (W.D. Wash. Apr. 13, 2018), in their Memorandum of

Law in Support of Plaintiffs’ Motion for Summary Judgment (Doc. 51 at ECF 29-

31). This decision was vacated by the Ninth Circuit, but that court held that

discrimination against transgender individuals is subject to heightened scrutiny

under the Equal Protection Clause, and noted that the district court had “reasonably

applied the factors ordinarily used to determine whether a classification affects a

suspect or quasi-suspect class.” Karnoski, 926 F.3d at 1200.


                                           1
     Case 2:18-cv-00091-MHT-SMD Document 67 Filed 07/23/19 Page 2 of 4




      The Ninth Circuit further concluded that the challenged government’s plan,

which, among other things, would require transgender service members without

gender dysphoria to serve “in their biological sex,” “on its face treats transgender

persons differently than other persons….” Id. at 1201; contra Doe 2 v. Shanahan,

917 F.3d 694, 733 (D.C. Cir. 2019) (Williams J., concurring) (discussed in

Defendants’ Reply to Plaintiffs’ Response in Opposition to Defendants’ Motion for

Summary Judgment (Doc. 62 at ECF 17-20)).

                                     CONCLUSION

      For the above reasons, Karnoski provides further support for the Plaintiffs’

argument that Plaintiffs’ Motion for Summary Judgment should be granted, and

Defendants’ Motion for Summary Judgement should be denied.




                                          2
     Case 2:18-cv-00091-MHT-SMD Document 67 Filed 07/23/19 Page 3 of 4




Respectfully submitted this 23rd day of July 2019.



                                                     /s/ Brock Boone
                                                     Brock Boone


Brock Boone
Randall C. Marshall
ACLU of Alabama
P.O. Box 6179
Montgomery, AL 36106
bboone@aclualabama.org
rmarshall@aclualabama.org

Gabriel Arkles
Rose Saxe
ACLU LGBT & HIV Project / ACLU Foundation
125 Broad St., 18th Floor
New York, NY 10004
(212) 549-2605
rsaxe@aclu.org
garkles@aclu.org
Admitted Pro Hac Vice




                                        3
     Case 2:18-cv-00091-MHT-SMD Document 67 Filed 07/23/19 Page 4 of 4




                          CERTIFICATE OF SERVICE


I certify that I have, on July 23, 2019, electronically filed the foregoing pleading

with the Clerk of the Court, using the CM/ECF filing system which serve all

counsel of record.




                                                     /s/ Brock Boone
                                                     Brock Boone




                                           4
